Citation Nr: 0121500	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in November 1994.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1995 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Denver, 
Colorado, which denied a claim for reimbursement of non-VA 
medical treatment that the veteran received at Memorial 
Hospital in Colorado Springs, Colorado, in November 1994.

The Board remanded the case in May 1998 for additional 
development and, thereafter, in a July 1999 decision, granted 
reimbursement of the cost of the emergency medical treatment 
received on November 7, 1994, and denied reimbursement of the 
cost of the medical treatment received by the veteran after 
November 7, 1994.

The veteran appealed the July 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2000, the Court vacated that decision, 
and remanded the case for additional development and re-
adjudication consistent with a Joint Motion to Remand and to 
Stay Further Proceedings that the Secretary of VA and the 
veteran's private attorney had filed in September 2000.


REMAND

In the above mentioned Joint Motion to Remand and to Stay 
Further Proceedings that was filed in September 2000, it was 
proposed that the July 1999 Board decision be vacated and the 
case be remanded, in order to secure the actual medical 
opinion that was rendered, sometime in 1998, by the Associate 
Chief of Staff for Ambulatory Care of the VA Medical Center 
in Denver, Colorado, pursuant to the Board's remand 
instructions of May 1998.  The Denver, Colorado, VAMC made 
extensive reference to that medical opinion in an October 
1998 Supplemental Statement of the Case, and that medical 
opinion is noted to have played a major part in the VAMC's 
October 1998 decision upholding its prior determination 
denying the veteran's claim for reimbursement of unauthorized 
non-VA medical treatment.  That medical opinion has not yet 
been associated with the veteran's claims files.

It is also not clear whether the Board's May 1998 request to 
associate the veteran's VA Medical Administration Service 
file with his claims folders has been fully acted upon.

In view of the above, this case is remanded to the VAMC in 
Denver, Colorado, for the following action:

The VAMC should make sure that the 
veteran's VA Medical Administration 
Service file is of record, and should 
also associate with the veteran's claims 
folders the medical opinion that was 
rendered by the Associate Chief of Staff 
for Ambulatory Care of the VA Medical 
Center in Denver, Colorado in 1998.

Thereafter, the VAMC should re-adjudicate 
this claim and, if the benefit sought on 
appeal remains denied, and if one of the 
bases for the denial is that VA 
facilities were feasibly available, the 
evidence relied upon in that 
determination must be identified and 
discussed.  The time that the veteran may 
have been transferred to a VA facility 
should be identified.  The claims files 
should then be returned to the Board, for 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Denver, Colorado, VAMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, requires expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




